DETAILED ACTION
Claim 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,924,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application’s claims recite the similar features regarding insertion of metadata of standard and high dynamic range as the parent case and do not recite any further functionality or distinguishing embodiments.

Present Application 15/510,876
US Patent 10,924,184
1. A transmission apparatus comprising: 
circuitry configured to: 
perform a high dynamic range opto-electronic conversion on high dynamic range (HDR) video data to obtain transmission video data; 
perform encoding processing on the transmission video data to obtain a video stream; 
transmit a container including the video stream; and 
insert first metadata information indicating a standard dynamic range opto-electronic transfer characteristic into the video stream, insert second metadata information indicating a HDR opto-electronic transfer characteristic into the container or the video stream, and insert third metadata information for display control into the video stream. 

1. A transmission apparatus comprising: 
circuitry configured to: perform a high dynamic range opto-electronic conversion on high dynamic range video data to obtain transmission video data; 
perform encoding processing on the transmission video data to obtain a video stream; 
transmit a container including the video stream, program information, and event information, and transmit a layer of the video stream; and 
insert first metadata information indicating a standard dynamic range opto-electronic transfer characteristic into the layer of the video stream, the layer corresponding to a first region of video usability information (VUI) of a sequence parameter set (SPS) network abstract layer (NAL) unit, and insert second metadata information indicating a high dynamic range opto-electronic transfer characteristic into a layer of the container.


Conclusion
Claims 1-16 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160373712 A1	Yamamoto; Kazuo et al.
US 20160173811 A1	OH; Hyunmook et al.
US 20150178904 A1	Boitard; Ronan et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/1/2022